Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 13 December 2021 has been entered. Claims 1-25 are pending, of which claims 15-20 are withdrawn from consideration. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 13 August 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No.  4,136,590 to Kordyban et al. in view of US Pat. No. 4,920,846 to Duginske et al. and further in view of US Pat. No. 4,316,834 to Ueda et al.
Regarding claim 1, Kordyban discloses a circular saw blade guide pad 65, comprising: 
a pad body (the body of pad 65; see Fig. 2), wherein the pad body includes a pad material (the material indicated by cross-hatchings in Fig. 2; while the cross-hatchings suggest that the material of the pad body is metal per MPEP 608.02, the present rejection is not relying on the cross-hatchings as 
Regarding claim 13, Kordyban discloses a circular saw guide assembly 50 (see Fig. 2), the guide assembly 50 comprising: a guide arm (the guide arm being the arm that defines passage 76 as can be seen in Fig. 2; see col. 3, line 7 describing the guide arm); and the guide pad 65 of claim 1 (see Fig. 2), wherein the guide pad 65 is operatively attached to the guide arm (see Fig. 2).  
Regarding claim 14, Kordyban discloses a circular saw (see the Abstract), comprising: at least one circular saw blade 53 defining a first blade side and an opposed second blade side (see Fig. 2, where the blade sides are left and right sides of the blade 53); a first guide assembly 50 positioned on the first blade side (see Fig. 2, the assembly 50 is on the left side of blade 53); and a second guide assembly 51 positioned on the second blade side (see Fig. 2, the assembly 51 is on the right side of blade 53); wherein the first guide assembly 50 and the second guide assembly 51 each include the guide assembly of claim 13 (see Fig. 2).  
Kordyban also discloses that it is known to select a low friction material for the guiding surface in order to prevent excessive wear of the guiding surface (see col. 1, lines 17-20). Still, Kordyban, at least claim 1. Kordyban also fails to disclose the features of claims 2-12 and 21-25.
Duginske teaches a pad material for a saw blade guide pad 46, where the pad material includes: graphite particles (see col. 2, lines 15-20); and (iii) at least one additional component that defines a remainder of the pad material (the at least one additional material including the phenolic resin of col. 4, lines 23-25), wherein the at least one additional component includes a cured resin material (see col. 4, lines 23-27 and Fig. 5), wherein the cured resin material is bound to the graphite particles to define the pad body 46 (see col. 4, lines 23-27 and Fig. 5). [Claim 1]  Duginske further teaches that the resin material includes at least one of: (i) a polymeric resin material; (ii) a cross-linked polymeric resin material; (iii) an epoxy resin material; (iv) a phenol formaldehyde resin material; (v) a phenolic resin material; and (vi) a phenolic resin material that includes methacrylate-functionalized silicates (see the phenolic resin material of col. 4, lines 23-25) [claim 10]. Still further, Duginske teaches that the pad body of the guide pad 46 further includes a support fabric 56 (see the canvas fabric of col. 4, lines 27-31). [Claim 21] Duginske teaches at least one of: (i) the support fabric 56 is embedded within the pad body (see Fig. 5); (ii) the pad body is operatively attached to the support fabric 56 (see Fig. 5); and (iii) the pad Claim 22] Continuing, Duginske teaches that the support fabric 56 includes at least one of: (i) a plant-based fabric; (ii) a synthetic fabric; (iii) a cotton fabric; (iv) a flax-fiber fabric; (v) a hemp-fiber fabric; and (vi) a poly-paraphenylene terephthalamide fabric (canvas as disclosed at col. 4, lines 27-31 is understood by one of ordinary skill in the art as including a type of plant-based fabric). [Claim 23] Finally, Duginske teaches that a guide assembly (the guide assembly is shown in Fig. 3, where the guide assembly includes the guide pad 46) further includes a support fabric 56 configured to at least one of support the pad body, provide shock absorption to the pad body, and decrease a potential for cracking of the pad body 46 (the fabric 56 at least supports the pad body 46; see Fig. 5). [Claim 24] Duginske teaches that its pad material is advantageous for a variety of reasons including reducing friction between the guide pads and the blade (see col. 2, lines 32-37) and also including minimizing heat build-up, which increases blade life, not damaging blade teeth due to inadvertent strikes, and quitter running (see col. 4, line 61 to col. 5, line 44).
Noting that Kordyban acknowledges advantages to provide a low-friction pad material (see col. 1, lines 17-20), it would have been obvious to one of ordinary skill in the art to provide the pad material of the pad bodies of Kordyban as the pad material including graphite particles bound in a cured resin material with a support fabric as taught by Duginske. This modification is advantageous for a variety of reasons including reducing friction, minimizing heat build-up, which increases blade life, not damaging blade teeth due to inadvertent strikes, and quitter running.
Still, Kordyban, as modified, fails to disclose that the graphite particles include: (i) a first plurality of small graphite particles, wherein a first threshold fraction of the first plurality of small graphite particles defines at most a first threshold particle size; (ii) a second plurality of large graphite particles, wherein a second threshold fraction of the second plurality of large graphite particles defines at least a second threshold particle size, wherein the second threshold particle size is greater than the first claim 1. Kordyban also fails to disclose the features of claims 2-9, 11-12, and 25.
Ueda is in the field of endeavor of guide pads (a guide pad is at type of sliding element), and is also pertinent to the problem of providing a low friction, long wearing sliding element. Ueda teaches a pad material that includes: (i) a first plurality of small graphite particles (see the ‘fine graphite powder’ of col. 1, lines 35-46; see also the “—425” column in Table 1 at cols. 5 and 6), wherein a first threshold fraction of the first plurality of small graphite particles defines at most a first threshold particle size (see col. 1, lines 40-42 and Note *1 in Table 1; the first threshold particle size as disclosed by Ueda is less than 32 microns; the first plurality of small graphite particles necessarily includes some ‘first threshold fraction’ that is less than 32 microns because consistent with claim 3, 100 wt% of the first plurality of small graphite particles can be the ‘first threshold fraction’ – all the graphite particles less than 32 microns can be considered as the ‘first plurality of small graphite particles’); and (ii) a second plurality of large graphite particles (see the ‘coarse graphite powder’ of col. 1, lines 35-46; see also the “—145~ +350” column in Table 1 at cols. 5 and 6 ), wherein a second threshold fraction of the second plurality of large graphite particles defines at least a second threshold particle size (see col. 1, lines 38-40; the second threshold particle size can be 32 microns; the second plurality of large graphite particles necessarily includes some ‘fraction’ that is at least 32 microns because consistent with claim 7, 100 wt% of the second plurality of large graphite particles can be the ‘second threshold fraction’ – all the graphite particles of at least 32 microns can be considered as the ‘second plurality of large graphite particles’; alternatively, in Table 1, the ‘second threshold particle size’ is 44 microns per note *1), wherein the second threshold particle size is greater than the first threshold particle size (see the grain sizes of the particles in col. 1, lines 35-46 – 32 microns is greater than less than 32 microns; additionally, see note *1 in Table 1 disclosed that the second threshold particle size is greater than the first); and wherein cured resin material is bound to the first plurality of small graphite particles and to the second plurality of Claim 1] Ueda teaches: that the first plurality of small graphite particles defines a first weight percentage of the pad material (see col. 1, lines 35-46; see also, e.g., Sample No. 4 in Table 1, where the “— 425” column corresponds to the first plurality of small graphite particles), wherein the first weight percentage of the pad material is at least 10 wt% and at most 60 wt% of the pad material (see col. 1, lines 35-46; see also, e.g., Sample No. 4 in Table 1, where the “—425” column corresponds to the first plurality of small graphite particles) [claim 2]; that the first threshold fraction of the first plurality of small graphite particles is at least 70 wt% and at most 100 wt% of the first plurality of small graphite particles (the first threshold fraction is 100 wt% when all particles less than 32 microns are grouped into the first plurality of small graphite particles) [claim 3]; that a ratio of the first threshold particle size to the second threshold particle size is at least 0.1 and at most 0.8 (relative to, e.g., Sample No. 4 in Table 1 as described at note *1, the ratio of 32 microns to 44 microns is 0.73, which is within the claimed range) [claim 4]; that the first threshold particle size is at least 25 microns and at most 140 microns (see note *1 in Table 1 describing the first threshold particle size as being 32 microns) [claim 5]; that the second plurality of large graphite particles defines a second weight percentage of the pad material (see col. 1, lines 35-46; see also, e.g., Sample No. 4 in Table 1, where the “— 145~ to +350” column corresponds to the second plurality of large graphite particles), wherein the second weight percentage of the pad material is at least 10 wt% and at most 60 wt% of the pad material (see, e.g., Sample No. 4 in Table 1) [claim 6]; that the second threshold fraction of the second plurality of large graphite particles is at least 50 wt% and at most 100 wt% of the second plurality of large graphite particles (the second threshold fraction is 100 wt% when only particles of at least the second threshold particle size are considered as members of the second plurality of large graphite particles) [claim 7]; that the second plurality of large graphite particles includes a first subset of large graphite particles that defines a first subset particle size range and a second subset of large graphite particles that defines a second subset particle size range claim 9]; that the resin material defines at least 10 wt% and at most 100 wt% of the remainder of the pad material (e.g., in Sample No. 4 of Table 1, the resin material defines 30 wt% of the entire pad material, and the remainder of pad material is 43 wt%, such that the resin material defines 70 wt% of the remainder of the pad material) [claim 11]; that the at least one additional component further includes at least one of: (i) fiberglass; (ii) formaldehyde; (iii) magnesium oxide; (iv) mica; (v) mineral fiber; and (vi) woolastonite (e.g., the sericite of col. 3, lines 40-42 is a type of mica) [claim 12]; and that the first plurality of small graphite particles and the second plurality of large graphite particles collectively form a plurality of graphite particles (i.e., the first and second pluralities of particles are within the pad body to form a single plurality of particles – the two pluralities can be considered together as a single plurality) [claim 25] Ueda teaches that providing a sliding element with both small graphite particles and large graphite particles is advantageous because both wear resistance and sliding characteristics are enhanced, and also because heat generation is kept inconsiderable (see col. 1, lines 47-62; see also col. 2, lines 20-25). Ueda also teaches that the amount of resin material achieves a balance between strength and sliding characteristics (see col. 2, lines 60-68). Finally, Ueda also teaches that providing pad material with mica is advantageous in order to improve the coefficient of friction and wear resistance (see col. 3, lines 50-55). 
Noting that the pad material of Kordyban, as modified, already includes graphite particles as discussed above, it would have been obvious to one of ordinary skill in the art to provide the graphite particles of the pad material of Kordyban, as modified, with both a first plurality of small graphite particles and a second plurality of large graphite particles in view of the teachings of Ueda. This modification is advantageous because providing a pad material with both small and large pluralities of 
Still, Kordyban, as modified, fails to disclose that the second threshold particle size is at least 100 microns and at most 400 microns as required by claim 8; that the first subset particle size range is at least 100 microns and at most 200 microns, and wherein the second subset particle size range is at least 200 microns as required by claim 9; and that at least 90 wt% of the plurality of graphite particles defines a threshold particle size of at least 35 microns as required by claim 25. 
Nonetheless, Ueda discloses that the particles sizes of the first and second pluralities of graphite particles constitute a result effective variable because these particle sizes achieve the recognized result of simultaneously enhancing both wear resistance and sliding characteristics of a sliding element (see Ueda at col. 1, lines 47-62). Indeed, Ueda explicitly states, “the size of these particles … must be selected so as to simultaneously enhance the wear resistance and sliding characteristic” (see col. 1, lines 51-54). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the pad material of Kordyban, as modified, by selecting the second threshold particle size to be at least 100 microns and at most 400 microns, by selecting the range of second threshold particle sizes such that the first subset particle size range is at least 100 microns and at most 200 microns and the second subset particle size range is at least 200 microns, and selecting the particles sizes such that  at least 90 wt% of the plurality of graphite particles defines a threshold particle size of at least 35 microns as a matter of routine optimization since it has been held that “where the general conditions of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Ueda includes an explicit teaching that selecting the size of the particles should be performed to enhance both wear resistance and sliding characteristics. One of ordinary skill in the art, therefore, would be motivated to optimize the particles sizes of the first and second pluralities of graphite particles for the particular application of the pad material of Kordyban, as modified, such that the exact balance of wear resistance and sliding characteristics are optimized for the particular application at hand. One of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed ranges because Ueda includes an explicit teaching suggesting the need to select the particles sizes of the first and second pluralities of graphite particles, suggesting that the particle sizes can be varied, and because one of ordinary skill in the art would expect the optimal particle sizes for the pad material to change depending on the particular application of the pad material. Still further, the claimed ranges do not appear to be critical because the present specification explicitly teaches that a variety of other, alternative ranges are also suitable (see the present specification beginning at page 13, line 22 regarding the second threshold particle size not being critical and see the present specification beginning at page 14, line 12 regarding the subset particle size ranges not being critical).
Response to Arguments
Applicant’s arguments against the rejections of claims anticipated by Ueda (these arguments beginning at heading IV on page 16 of the Remarks filed 13 December 2021) have been fully considered and are persuasive. The examiner agrees that Ueda fails to disclose that the pad body defines a recessed surface that is recessed into the pad body relative to the guide surface, wherein the recessed surface and the guide surface together define a recessed pocket, as is now required by claim 1.  Therefore, the rejections of claims being anticipated by Ueda has been withdrawn.  

Finally, Applicant’s arguments beginning at heading VI on page 19 with respect to claim(s) 1 being rejected as unpatentable over Martin in view Duginske and Ueda have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Nonetheless, the examiner will address aspects of these arguments that are pertinent to the above rejections. The Applicant asserts that Ueda discloses that its sliding element is able to operate at a maximum speed of 20 m/s. This argument is not persuasive because it is against Ueda alone, rather than against the proposed modification. The present rejection does not incorporate the entire pad material of Ueda into Kordyban. Instead, Ueda is relied upon for certain aspects of the pad material, one of these aspects being that the use of two different sizes of graphite particles in a pad body is advantageous to balance wear and sliding characteristics. Indeed, Duginske teaches that a pad body including graphite particles is useable as a guide body, so there is a reasonable expectation of success for the use of two different sizes of graphite particles into the pad body as taught by Ueda. Since Ueda’s teachings about the operating conditions of its pad compound are related to the specific pad compound of Ueda, rather than related to all pad materials that include two sizes of graphite particles, the argument is not persuasive. Again, the rejection does not incorporate the entirety of Ueda’s pad material into the pads of Kordyban.

In conclusion, upon further consideration, a new ground(s) of rejection is made in view of the references discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724